 

Exhibit 10.27

 

 

January 5, 2020

 

Niccolo de Masi:

 

Re:  Employment Offer 

 

Pursuant to your discussions with the Board, the below terms and conditions will
be effective January 7, 2020. 

 

POSITION AND COMPENSATION

 

Title: You will retain the title of Chief Innovation Officer reporting directly
to the CEO.  You will no longer serve as President, Products & Solutions.  This
modified position will not be considered an Executive officer or Section 16
officer.  

 

Base Salary: You will retain your current annual base salary of $675,000.  You
will not be eligible for future salary increases. 

 

Annual Long-Term Compensation: While this role will remain as an Eband role, you
will not be eligible for future equity grants.

 

OTHER EXECUTIVE BENEFITS

 

You will continue to be eligible for the following Executive Benefits:

 

 

•

Excess Liability Insurance: You will continue to be eligible for an Excess
Liability Insurance policy that provides $5,000,000 of personal liability
umbrella coverage per occurrence.

 

 

•

Executive Severance: You will be eligible for severance under the Executive
Severance Pay Plan (“Severance Plan”).  However, your eligibility for 18 months
of salary continuation will be grandfathered for one year. 

 

INTELLECTUAL PROPERTY AND NON-COMPETITION AGREEMENTS

 

By accepting the terms of your revised role, you acknowledge and agree that the
Noncompete Agreement for Senior Executives that you signed on or about October
4, 2019 remains in effect. 

 

ADDITIONAL SEVERANCE BENEFITS

 

In the event your position is eliminated or you are involuntarily terminated
other than “for cause” (as that term is defined in the Severance Plan), you will
be eligible for the following additional severance benefits, provided that you
(i) execute a new intellectual property/trade secrets agreement that is
reasonably acceptable to you and Resideo, which will reference your right to own
intellectual property related to your special purpose acquisition corporation to
the extent determined by Resideo not to be in conflict with your obligations to
Resideo, (ii) maintain compliance with all of your obligations under your

 

--------------------------------------------------------------------------------

 

Non-Compete Agreement, as well as all confidentiality, conduct, non-disclosure
and non-disparagement obligations applicable to you under agreement to which you
are a party, the company’s code of conduct and other policies and your duties as
an employee during your period of continued employment and (iii) you remain in
compliance with the covenants applicable under the Severance Plan and your
Non-Compete Agreement once your employment has terminated:

 

 

a.

Continued vesting of your full November 18, 2018 BoD equity grant (commonly
referred to as the ‘founder’s grant’);

 

b.

If such a termination were to occur prior to March 14, 2020, you will remain
eligible for your 2019 bonus payment based on actual results plus an additional
10% (of the eligible 20%) for personal performance against your objectives; and 

 

c.

Prorated bonus eligibility for the portion of the calendar year worked based on
actual results plus an additional 10% (of the eligible 20%) for personal
performance against your objectives.

 

For the avoidance of doubt, equity awards issued to you in February 2019 shall
be subject to pro-rated accelerated vesting upon termination as outlined in the
applicable stock incentive plan and award agreements.

 

This arrangement and the incremental severance rights are contingent upon your
resignation from the board by close of business on Jan 6th.

 

ACCEPTANCE OF OFFER

 

Please indicate your acceptance of this offer by signing this offer letter and
returning it to Steve Kelly, Chief Human Resources Officer.

 

 

 

 

Niccolo de Masi

 

Print Name

 

 

 

 

/s/ Niccolo de Masi

 

Signature

 

 

 

 

January 6, 2020

 

Date

 

 

--------------------------------------------------------------------------------

 

Resignation

 

I hereby resign as a member of the Resideo Technologies, Inc. Board of Directors
effective at the close of business on January 6, 2020.  

 

 

/s/ Niccolo de Masi

 

Niccolo de Masi

 

 

 

 

Date:

January 6, 2020

 

 

 

 

 

 